Title: To Thomas Jefferson from George Meade, 24 January 1792
From: Meade, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia January 24th. 1792
          
          Agreeably to the Conversation I had the honor of having with You I take the liberty of addressing You on the Subject. Mr. Benjamin Hamnell Phillips, who is a Subject of the United States, and has been some time at Curacoa; he is now preparing to return thence, by way of New York if our Navigation should remain much longer shut up. A Considerable Trade is carried on from America to that Island; Mr. Phillips thinks as well as myself that his being appointed Consul at Curacoa would be Serviceable to the Trade of this Country and useful to him. I have known him for several Years and can say I have the highest opinion of his honor and Integrity, and am sure he would fill the office (should he be apointed) with Credit to the United States and Reputation to himself. A Vessell having lately arrived from Surinam, may perhaps put it in Your power to determine on this appointment which I should wish to know, and have the honor to be very Respectfully Sir Your devoted & most Obedt. Servt.,
          
            Geo. Meade
          
        